McEwen, J., (orally). I don’t think it is necessary tosíate the questions involved arising upon the contract, because the particular question here is of the matter of extensions which are claimed to be violations of the contract. I have been greatly interested in the question of fact, whether extensions were reasonable things in the nature of attachments to facilitate the use of the telphone in the office or place of the subscribers. I am inclined to the view that upon the showing made here they are such additions to the telephone that the company has the right to insist- that it may supervise the putting in of those extensions and control them in the same manner that it does all the rest of the telephones and that the clause in the contract is not unreasonable or illegal. But there is a further question in the case which has impressed me, which I think goes to the right of the parties to maintain the case at all, and that is the question of the right of the complainants to join in this proceeding. That point was very carefully and fully argued and the growth of the law in-that particular shown by the different cases. I think that the gist of them all, as applied in the present time, is that for different parties having separate interests to join,, there must be a unity of principle, a unity of question involved and such a unity of facts as that there is practicaly nothing for the court to do but to determine one set of facts. Now, in this case there is a unity of principle, there is the same question of the validity of this clause of the contract; but as to the extensions there is a separate inquiry for each extension as to its quality and its manner of putting in and its effect upon the telephone and its effect upon the system generally. So that I think the cause cannot be maintained by these several complainants, and it follows, therefore, that the intervening petition cannot be permitted. The injunctions will be dissolved and all the proceedings dismissed, intervening petition and original petition. In the Mason and Wyman case,the ruling will be the •same. NOTE. For a case similar to the above see Beach et al. v. Chicago Telephone Company, 1 Ill. C. C. 158, which is pending on appeal in the appellate court of Illinois. Upon the right of several complainants to join in one proceeding, see Chicago Telephone Company v. Illinois Manufacturers’ Association, 106 Ill. App. 54; City of Chicago v. Collins, 175 Ill. 445. — Ed.